Citation Nr: 0525979	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
retroperitoneal hematomas with left leg weakness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to 
September 1956.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The claimant testified before RO personnel at a 
hearing in March 2004.  A transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The competent evidence of record does not demonstrate 
that the veteran's left retroperitoneal hematomas with left 
leg weakness was actually caused by VA hospitalization or 
medical or surgical treatment, or was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or that it was proximately caused by an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151, for left retroperitoneal hematomas with left 
leg weakness have not been met.  38 U.S.C.A. §§ 1151, 5107; 
38 C.F.R. 38 C.F.R. § 3.102, Additional Disability or Death 
Due to Hospital Care, Medical or Surgical Treatment, 
Examination, Training and Rehabilitation Services, or 
Compensated Work Therapy Program 69 FR 46426 (to be codified 
at 38 C.F.R. §§ 3.358, 3.361).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 in December 2001.  Under the applicable 
law, compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability if the disability or death was not the result of the 
veteran's willful misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been completed.  
Each body part or system involved is considered separately.  38 
C.F.R.  § 3.361(b) (effective September 2, 2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (effective September 2, 
2004).   

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2) (effective September 
2, 2004).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (effective September 2, 
2004).  

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R.  § 3.361(d) 
(effective September 2, 2004).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination proximately caused 
a veteran's additional disability or death, it must be shown that 
the hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death (see 38 
C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (effective September 2, 2004).  

In this case, the veteran contends that compensation under 
the provisions of 38 U.S.C.A. § 1151 is warranted for left 
retroperitoneal hematomas with left leg weakness.  During the 
veteran's March 2004 RO hearing, he alleged that VA doctors 
crippled the veteran through their negligence.  The veteran 
maintains that these VA doctors were negligent in prescribing 
three days of a self-administered medication to the veteran 
without testing his blood levels while on this medication.  
This medication, according to the veteran, raised his 
international normalized ratio (INR) blood levels and caused 
the veteran to suffer from hematomas in his left leg in 
October 2001.  

After a review of the evidence in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for left retroperitoneal 
hematomas with left leg weakness.  The competent medical 
evidence of record does not demonstrate that the veteran's 
left retroperitoneal hematomas with left leg weakness was 
actually caused by VA hospitalization or medical or surgical 
treatment, or was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or that it was 
proximately caused by an event not reasonably foreseeable.  
In fact, there is no showing that the hospital care, 
including surgical treatment, resulted in additional 
disability.  

The evidence of record shows that the veteran underwent an 
aortic valve replacement at the Houston, Texas VA Medical 
Center (VAMC) in 1991.  He was put on Coumadin, an 
anticoagulation medication, at that time and continued to 
take this medication until 2001.  In August 2001 the veteran 
developed two abscessed teeth that required extraction.  

According to various medical records, it is un-safe to 
undergo a surgical procedure while on Coumadin therapy, thus, 
the veteran was taken off Coumadin in preparation for the 
surgery.  The veteran refused to stop his Coumadin therapy 
without heparin overlap so a VA physician prescribed Lovenox 
to control bleeding in preparation for the veteran's tooth 
extraction.  Four days prior to the surgery the veteran was 
sent home with instructions regarding the self-administration 
of Lovenox.  On the third day of self-administration, the 
veteran's leg collapsed on the way to the dentist and the 
veteran presented himself to a local medical facility, 
Burgess Medical Center.         

A report dated in January 2002 from the Burgess Medical 
Center shows a history of left ileo hematoma with 
rhabdoyolysis secondary to over anticoagulation in October 
2001.  During the veteran's admission to Burgess in October 
2001 an upper endoscopy showed gastritis.  A colonoscopy was 
reported to be normal.  Due to persistent numbness and 
weakness in the left leg, he underwent nerve conduction 
studies, and was found to have permanent damage to several 
nerves as a result of the hematoma.  In an April 2002 
statement from Dr. Abbott, the veteran's private physician at 
Burgess, Dr. Abbott opined that the veteran's recurrent 
hematoma into his left ileo psoas muscle was the result of 
administration of subcutaneous heparin through a VA facility.  

Dr. Abbott further stated that he strongly supported the 
veteran's claim pertaining to the blood clot in his left leg 
being the result of medication administration from the VAMC 
in Omaha.   

The veteran was afforded a VA examination in November 2003.  
At the time of the examination the examiner noted that the 
veteran walked with a forward angulation at the waist with a 
broad-based gait and a cane held in the left hand.  There was 
mild redness of the left leg compared to the right.  
Peripheral pulses were intact.  Range of motion of the left 
knee was from 0 to 90 degrees, limited by discomfort.  The 
examiner stated that the residual disability of the left 
lower extremity was primarily in the form of continued pain, 
particularly about the knee, with areas of hypesthesia, and 
dysesthesia, as well as chronic strain of the left knee.  

After reviewing the entire claims folder, the examiner noted 
that the veteran was reluctant to go off Coumadin in 
preparation for his dental surgery.  The examiner also noted 
that the treatment plan to place the veteran temporarily on 
Lovenox was clearly identified in the record, including 
annotations from the Anticoagulation/Coumadin Clinic of what 
day to stop Coumadin and start the Lovenox therapy, and for 
how many days to use it, and then when to resume the Coumadin 
dosing.  The examiner stated that if those protocols had been 
followed, the plan as outlined by the Omaha VAMC was 
"exemplary."  

The examiner further stated that if it appeared that the 
veteran had a hemorrhage that resulted in the retroperitoneal 
hematoma, as well as hemorrhage down into the lower 
extremity.  The veteran had a concurrent cardiac condition 
that existed either at the same time or in close time 
sequence of rapid heart rate that eventually required 
cardioversion from a-fib/flutter back to sinus rhythm.  The 
examiner stated that the blood loss from either hemorrhave or 
atrial feb flutter can precipitate a syncope episode.  The 
examiner opined that the veteran had a syncopal episode which 
caused him to fall, and alerted him to the problem.  The 
examiner noted that the evidence of record indicates that the 
hemorrhage came from a gastric source.  He also noted that 
the veteran had been taking medication for his gastric ulcers 
for a number of years.  The examiner concluded that the 
annotations addressing the dosage schedule and conversion 
from Coumadin to Lovenox were very clear and "exemplary" in 
their detail, and, in addition, there was no evidence of 
record indicating error in judgment or other fault on the 
part of the VA facility. 

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
charged with the duty to assess the credibility and weight to 
be given to the evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A clear preponderance of the evidence is against a finding 
that the veteran's left lower extremity disorder is the 
result of negligent VA medical care.  While Dr. Abbott, the 
veteran's private physician at Burgess, found that the 
veteran's left leg hematomas were the result of 
administration of subcutaneous heparin through the Omaha 
VAMC, it is apparent that the veteran's clinical history was 
obtained from the veteran.  It was not indicated that Dr. 
Abbott had access to the claims folder.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant' s 
recitations).

Beyond this fact, the private medical opinion does not 
clearly support the veteran's central contention that the 
VAMC "negligent" actions caused his current disorder as the 
doctor's opinion does not address this subject. 

The Board finds the November 2003 VA medical opinion to have 
the most evidentiary weight.  First, the Board finds that the 
VA examiner is competent to render a medical opinion as to 
the quality of care the veteran received at the Omaha VAMC.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, 
the veteran was afforded an examination, and the VA examiner 
reviewed the veteran's medical records and discussed all 
relevant evidence regarding the veteran's left lower 
extremity disorder.  The examiner provided reasons and bases 
for his conclusion and pointed to evidence which supported 
his conclusion.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, and 
notes that the record does not indicate that the veteran has any 
medical expertise.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board also finds that the treatment records also provide 
evidence against this claim, as they fail to support the 
veteran's contentions and only indicate a high level of care was 
provided to this veteran. 

The Board concludes that the veteran has not suffered 
"additional disability" due to VA medical or surgical treatment 
within the meaning of 38 U.S.C.A. § 1151 (West 2002).  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation benefits for additional disability resulting 
from VA treatment, pursuant to the provisions of 38 U.S.C.A. § 
1151.  His claim must, therefore, be denied.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002 and November 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the January 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records, VA medical 
records, VA examination reports, and private medical records.  

In this case, the veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
left retroperitoneal hematomas with left leg weakness is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


